 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11                                                   Case No. 1:18-cv-01397-JLT (PC)
      TERRENCE DAVIS,
12                                                   ORDER FOR PLAINTIFF TO SHOW CAUSE
                         Plaintiff,                  WHY THIS ACTION SHOULD NOT BE
13                                                   DISMISSED WITHOUT PREJUDICE FOR
             v.                                      FAILING TO EXHAUST ADMINISTRATIVE
14                                                   REMEDIES
      CALIFORNIA STATE SUPERIOR
      COURTS, et al.,
15                                                   (Doc. 1)
                         Defendants.
16                                                   21-DAY DEADLINE

17          Plaintiff filed this action pursuant to 42 U.S.C. § 1983. Pursuant to the Prison Litigation

18   Reform Act of 1995, “[n]o action shall be brought with respect to prison conditions under [42

19   U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

20   correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

21   § 1997e(a). Prisoners are required to exhaust the available administrative remedies prior to filing

22   suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201

23   (9th Cir. 2002).

24          In the complaint, Plaintiff checked the boxes to indicate that there is a grievance process

25   available, that he submitted a grievance on his claims in this action, and that he pursued it to the

26   highest level. (Doc. 1, pp. 3, 5, 7.) However, he also wrote on the line provided to explain and

27   provide reasoning if he had not submitted a grievance at any level. (Id.) Specifically, for Claim

28   I, plaintiff wrote: “It is the State parole hearing Boards and CDCR Policy that no remedy is


                                                       1
 1   available until the law is made clear by CDCR and its administrative branch.” (Id., p. 3.) For
 2   Claims II and III, Plaintiff wrote: “No remedy available.” (Id., pp. 5, 7.) Hence, it appears that
 3   Plaintiff might have checked the boxes indicating his compliance with the administrative
 4   remedies in error. Exhaustion is required regardless of the relief sought by the prisoner and
 5   regardless of the relief offered by the process. Booth v. Churner, 532 U.S. 731, 741 (2001). The
 6   exhaustion requirement applies to all suits relating to prison life. Porter v. Nussle, 435 U.S. 516
 7   (2002). Plaintiff may not skip the grievance process merely because he believes or has
 8   knowledge that it will not provide the relief he seeks.
 9           Further, since this action was initially filed by three inmates, if a grievance was filed and
10   pursued to the highest level on the claims raised in this action, it is unclear whether this was by
11   Plaintiff’s efforts, or if Plaintiff was resting on the acts of one of the other inmate plaintiffs. If the
12   latter is the case, Plaintiff filed suit prematurely without first exhausting in compliance with

13   section 1997e(a). Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner’s

14   concession to nonexhaustion is a valid ground for dismissal. . . .”).

15           Accordingly, Plaintiff is ORDERED to show cause within 21 days from the date of

16   service of this order why this action should not be dismissed, without prejudice, for his failure to

17   exhaust administrative remedies prior to filing suit. Plaintiff is warned that failure to timely

18   respond to this order will result in dismissal of this action for Plaintiff’s failure to obey a

19   court order.

20
21   IT IS SO ORDERED.

22       Dated:     October 29, 2018                              /s/ Jennifer L. Thurston
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28


                                                         2
